Citation Nr: 9922062	
Decision Date: 08/06/99    Archive Date: 08/12/99

DOCKET NO.  98-16 079A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to an increased evaluation for a left knee 
injury with traumatic arthritis, currently evaluated as 30 
percent disabling.  

2.  Entitlement to service connection for gouty arthritis, 
multiple joints, as secondary to the service-connected left 
knee injury with traumatic arthritis.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Odlum, Associate Counsel


INTRODUCTION

The appellant had active military service from December 1973 
to January 1976.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a September 1998 rating decision from the 
Houston, Texas Department of Veterans Affairs (VA) Regional 
Office (RO).  


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

The record shows that the appellant underwent VA examinations 
of the bones and joints in July 1998.  During examination of 
the joints, range of motion in the left knee was found to be 
from 18 to 90 degrees at the joints examination with evidence 
of effusion and positive crepitation.  The examining 
physician concluded that the appellant might have a meniscal 
tear and recommended that a magnetic resonance imaging scan 
(MRI) be performed on the left knee to rule out the 
possibility of a left meniscal tear.  

The appellant then underwent a VA bones examination.  On 
examination, there was decreased range of motion in the 
elbows with evidence of soft tissue swelling.  Swelling and 
tenderness was present in the wrists as well.  There was 
tenderness in the right metacarpal joint with atrophy of the 
interossei muscles.  The appellant was concluded to have 
inflammatory arthritis, most probably gout.  

The appellant was also noted as presenting evidence of 
chondromalacia patella of the left knee.  Flexion in the left 
knee was limited to 95 degrees and extension was limited to 
20 degrees.  It was noted that the appellant was scheduled 
for an MRI appointment.  There is no record of an MRI of the 
left knee being performed.  

The examining physician at the joints examination concluded 
that the appellant had a possible meniscal tear in his left 
knee and recommended an MRI to rule this out.  There is no 
record of an MRI being performed on the left knee.  
Therefore, the record is inconclusive as to a possible 
meniscal tear in the appellant's left knee.  Since this could 
affect the disability rating of the appellant's left knee 
injury, further development is required.  See 38 C.F.R. §§ 
4.42 and 4.70 (1998).  

In September 1998, the RO assigned the appellant a 30 percent 
disability rating for a left knee injury with traumatic 
arthritis.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5010-5261 
(1998).  The RO denied service connection for multiple joint 
gouty arthritis as secondary to the service-connected left 
knee injury with traumatic arthritis.  

The appellant submitted a VA Form 9 in October 1998 
specifically disagreeing with the denial of service 
connection of inflammation in other parts of his body.  The 
appellant specifically argued that his left knee condition 
had resulted in injuries of other parts of his body because 
he had to use those parts to support his injured left knee.  
The appellant specifically referred to his other leg, his 
ankles, thigh, back, and feet.  

A written communication from a appellant or his or her 
representative expressing dissatisfaction or disagreement 
with an adjudicative determination by the agency of original 
jurisdiction and a desire to contest the result will 
constitute a NOD.  While special wording is not required, the 
NOD must be in terms which can be reasonably construed as 
disagreement with that determination and a desire for 
appellate review.  38 C.F.R. § 20.201 (1998).



While the form submitted by the appellant in October 1998 was 
a VA Form 9, the Board concludes that the statement made by 
the appellant in this form reasonably voiced his disagreement 
with the denial of service connection for gouty arthritis as 
secondary to his service connected left knee injury.  
Therefore, his statement constitutes an NOD with the RO's 
denial of service connection for multiple joint gouty 
arthritis as secondary to the service-connected left knee 
injury with traumatic arthritis.  The appellant was not 
provided with a statement of the case (SOC) on this issue.  

When there has been an initial RO adjudication of a claim and 
an NOD has been filed as to its denial, the appellant is 
entitled to an SOC, and the RO's failure to issue an SOC is a 
procedural defect requiring remand.  Godfrey v. Brown, 7 Vet. 
App. 398, 408-10 (1995).  

In light of the above, and to ensure full compliance with due 
process requirements, the appellant's claim is remanded to 
the RO for the following development:

1.  The appellant and his representative 
should be provided the opportunity to 
present any additional arguments or 
evidence in support of his claim.  All 
information which is not duplicative of 
evidence already received should be 
associated with the claims file.  

2.  The RO should schedule the appellant 
for a VA orthopedic examination by an 
appropriate specialist for the purpose of 
ascertaining the current nature and 
extent of severity of his left knee 
injury with traumatic arthritis.  

The claims file, a separate copy of this 
remand, and copies of the criteria for 
rating injuries of the knee and leg 
should be made available to and reviewed 
by the examiner prior and pursuant to 
conduction and completion of the 
examination and the examination report 
must be annotated in this regard.  

Any further indicated special studies 
should be conducted.  Any opinion(s) 
expressed as to the severity of the 
appellant's left knee injury with 
traumatic arthritis should be accompanied 
by a complete rationale.  

3.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the requested examination 
report(s) and medical opinions to ensure 
that they are responsive to and in 
complete compliance with the directives 
of this remand, and if they are not, the 
RO should implement corrective 
procedures.  Stegall v. West, 11 Vet. 
App. 268 (1998).  

4.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should 
readjudicate the issue of entitlement to 
an increased rating for a left knee 
injury with traumatic arthritis.  

5.  The RO should issue a statement of 
the case pertaining to the issue of 
service connection for gouty arthritis, 
multiple joints, as secondary to the 
service-connected left knee injury with 
traumatic arthritis.  The appellant must 
be advised of the time limit and 
procedure to file a substantive appeal, 
should he desire to perfect his appeal.  

If any benefit requested on appeal, for which a notice of 
disagreement has been filed, is not granted to the 
appellant's satisfaction, the RO should issue a supplemental 
statement of the case containing all applicable criteria 
pertinent to the appellant's claim.  A reasonable period of 
time for a response should be afforded.  

Thereafter, the case should be returned to the Board for 
final appellate review, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the appellant 
until he is notified by the RO.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (1998).


